DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 04/24/2020, is acknowledged.

3.  Claims 25-47 are pending and under examination.

4.  Applicant’s IDS, filed 04/24/2020, is acknowledged. 


5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.  Claims 25-47  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims encompass a genus of anti-Slea antibodies comprising less than the required 6 CDRs. 

Claims 37 and 38 encompass a  subgenus of anti-Slea antibodies comprising up to 10 amino acid modification in the amino acid sequences of the VH/VL of SEQ ID NO:2/4.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to Slea and treatind cancer.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

 The specification at page 18, [0069] discloses the isolation of 5B1, 9H3, 5H11 or 7E3 clones.

a antibodies, 5B1, 9H3, 5H11 or 7E3, which were not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO: 2, 6, 10, 14) paired with specific VL domain (SEQ ID NO: 4, 8, 12, 16, respectively).  No other VH/VL domain was provided that have less than 6 CDRs. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 10 amino acids (deletion/ addition/ substitution) to the claimed HCDRs and LCDRs of SEQ ID NOs: 2 and/or 4.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding sialyl-Lewisa.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2, IDS-C14) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416, IDS-C107) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the sialyl-Lewisa to satisfy the WD requirement for the claims.

With respect to the recitation an antibody which does not comprise all 6 CDRs of 5B1 antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 25-47 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pat. 8038994 in view of (a) Sawada et al (Mol Cancer Ther 2009;8(12 Suppl):B122, IDS-C89) or (b) Sawada et al (Clin Cancer Res. 2011 Mar 1; 17(5): 1024–1032, IDS-C90)  or (c) Sawada/Wu et al (Molecular Cancer Therapeutics (Nov. 2011) 10(11), suppl. 1 Abstract # C53, IDS-C118).


The `994 patent teaches and claims combination therapy for treating cancer comprising administering to a patient suffering from cancer a chemotherapeutic drug such as taxone  (e.g., paclitaxel (aka taxol)) (col., 4, line 6), and a composition comprising an unlabeled xenotypic monoclonal antibody specific for a multi-epitopic in vivo antigen present in the patient's serum, wherein the multi-epitopic in vivo antigen is CA19.9 (aka Sialyl-Lewisa) (see issued claims), wherein the chemotherapeutic drug is administered within a week of administering the composition, wherein the xenotypic monoclonal antibody is Alt-3 which is producible by a hybridoma having ATCC deposit number PTA-2691, murine IgG3 (col., 3, line 12) (AKA Slea/CA19.9 antibody), wherein the administration is concurrently (col., 1, lines 51, 56), administration of the antibody followed by concurrent administration of a chemotherapeutic drug (i.e., successively) (col. 1 , lines 62; col., 6, line 13), chemotherapy may continue for up to six cycles followed by the xenotypic antibody (as claimed in claim 28) (see col., 6, line 35), where the antibody is admisntered intravenously (see col., 6, lines 12 and 40), the patient in need of treatment is Suffering from cancer of the prostate, ovaries, breast, stomach, lung, colon, and skin (col., 5, lines 32+), a patient suffering from a highly metastatic cancer (e.g., breast cancer)(see col. 5, lines 5+), wherein the antibody include antibody fragments such as F(Ab)2, F(ab) and Dab (col., 3, lines 1+).

The reference teachings differ from the claimed invention only in the recitation that the anti-Slea/CA19.9 antibody is 5B1 having the VH CDRs of SEQ ID NO: 2 and the VL CDRs of SEQ ID NO: 4 in claim 25.

Sawada et al (a) teaches that the carbohydrate antigen sialyl‐Lewis A (sLea) is widely expressed on epithelial tumors of the gastrointestinal tract, on breast cancer cells, and also on small cell lung cancer cells. Since over‐expression of sLea appears to be a key event in invasion and a are highly susceptible to antibody mediated lysis mechanisms, sLea presents an attractive molecular target for tumor therapy in a minimal disease setting.  Sawada et al teach two antibodies were selected for further studies based on the apparent high affinity, which was estimated by Biacore at 0.14 nM for 5B1 (IgG/λ) and 0.04 nM for 7E3 (IgM/κ).  Both antibodies have been expressed as fully functional human recombinant antibodies in CHO cells. Complement dependent cytotoxicity (CDC) against DMS‐79 cells was approximately 60% and 70–90% for r5B1 and r7E3, respectively. Moreover, r5B1 antibodies showed approximately 50% ADCC of DMS‐79 cells with human NK cells (at 5:1 ratio) and 80–90% ADCC with human peripheral blood mononuclear cells with two different blood donors (at 100:1 ratio). These results are very encouraging and we believe that further studies to scale up and test these antibodies in various tumor challenge models are warranted. Since sLea is widely expressed on human cancers, such antibodies could eventually find utility in approximately half of the new cancer cases occurring each year (abstract).

Sawada et al (b) teach that the sLea is widely expressed on epithelial tumors of the gastrointestinal tract, on breast cancers, and also on small cell lung cancer cells. Sawada et al teach human monoclonal antibodies to Sialyl-Lewisa (CA19.9) with potent CDC, ADCC, and antitumor activity.  Sawada et al teach that Sialyl Lewis A (sLea), also known as CA 19.9, is widely expressed on tumors of the gastrointestinal tract and is used as a tumor marker in pancreatic and colon cancer (page 2, 1st ¶ and Fig. 4).  Sawada et al generated and characterized two fully human monoclonal antibodies (mAb) with high affinity for sLea, 5B1 and 7E3, binding affinities 0.14 and 0.04 nmol/L, respectively) and further characterized. Complement-dependent cytotoxicity against DMS-79 cells was higher (EC50 0.1 mg/mL vs. 1.7 mg/mL) for r7E3 (IgM) than for r5B1 (IgG1). In addition, r5B1 antibodies showed high level of antibody dependent cell-mediated cytotoxicity activity on DMS-79 cells with human NK cells or peripheral blood mononuclear cells. To evaluate in vivo efficacy, the antibodies were tested in a xenograft model with Colo205 tumor cells engrafted into SCID (severe combined immunodeficient mice) mice. Treatment during the first 21 days with four doses of r5B1 (100 mg per dose) doubled the median survival time to 207 days, and three of five animals survived with six doses.  Sawada et al concluded that on the basis of the potential of sLea as a target for immune attack and their affinity, specificity, and effector functions, 5B1and 7E3 may have clinical utility (see abstract).  Sawada et al teach that the most potent antibodies that are generated by only a few patients in a clinical trial can be preserved and could ultimately be developed as therapeutics for the target cancer population. The high affinity of mAb 5B1 and potent effector functions support this translational potential (see the Statement of Translational Relevance). 

Sawada et al (c) teach potent CDC, ADCC, and antitumor activity of human monoclonal antibodies to Sialyl Lewisa such as 5B1 mAb. In particular, Sawada et al teach that r5B1 antibodies showed approximately 50% ADCC of DMS-79 cells with human NK cells (at 5:1 ratio) and 80–90% ADCC with human peripheral blood mononuclear cells with two different blood donors (at 100:1 E/T ratio). These antibodies were tested in two xenograft models: 1) Treatment of animals with 5B1 on the day of engraftment with DMS-79 cells in a subcutaneous model completely prevented tumor growth. 2) Delayed treatment with various doses of 5B1 showed dose dependent protection up to complete cure in SCID mice engrafted (IV) with Colo205 cells. The specificity and potency of 5B1 antibodies in CDC and ADCC assays translates into good activity in xenograft models. Further studies are warranted to explore the 


Although the Sawada et al references do not teach the VH and VL sequences for 5B1/ r5B1human monoclonal antibody, these are intrinsic/inherent properties of the 5B1/ r5B1 antibody as is evidenced by Figures 1-2 of the instant specification. Also, it is an inherent property of the r5B1 immunoglobulin light and heavy chains to bind to the same antigen as the original antibody.  

In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having promoter activity for the human involucrin gene (hINV).” /d., 73 USPQ2d at 1365. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Jd. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.  

In the instant case, the claimed VH CDRs and VL CDRs are also obtained by sequencing the same prior art mAB 5B1 and were therefore anticipated by the prior art mAB 5B1 which necessarily possessed the same VH and VL sequences as the claimed polypeptides. The disclosure of the VH and VL of 5B1 mAb is only further characterization of otherwise old product. The VH and VL comprising identical sequences and therefore the claimed functional properties are inherent. 


Those of skilled in the art would have had a reason to substitute the anti-CA19.9/Slea antibodies taught by the `994 patent with the anti-CA19.9/Slea antibody, 5B1 taught by the Sawada et al references because like the anti-CA19.9/Slea compounds taught by the `994 patent, 5B1 antibody binds CA19.9/Slea  in serum as well as cancer cells expressing CA19.9/Slea. in the treatment of cancer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

It would have been obvious to one skilled in the art co-administer the anti-CA19.9/Slea antibody, 5B1 taught by Sawada et al and the chemotherapeutic agent  of the US `994 patent in the cancer treatment methods taught by the Sawada et al references and  the `994 patent as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



10.  Claims 25-47 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 9475874 and optionally in view of Griffon-Etienne et al (Cancer Res 59:3776-82 (1999)) and/or Jiménez et al (Oral Oncology 49 (Feb. 2013)182-185).

Although the claims at issue are not identical, they are not patentably distinct from each other because the `874 patent claims methods for treating or preventing a disease comprising administering a therapeutically effective amount of the pharmaceutical composition of anti-Slea antibody comprising the VH of SEQ ID NO:2 and the VL of SEQ ID NO: 4 (5B1 antibody) to a subject in need thereof, wherein said disease is cancer or a tumor formation having cells expressing sLea, and wherein preventing is the forestalling of a clinical symptom indicative of cancer or tumor formation or guarding against tumor metastasis, wherein said cancer or tumor is selected from the group consisting of a tumor of the gastrointestinal tract, colon cancer, colorectal adenocarcinoma, metastatic colon cancer, colorectal cancer, pancreatic cancer, pancreatic adenocarcinoma, small cell carcinoma of the lung, bladder adenocarcinoma, signet ring ovarian cancer, ovarian cancer, metastatic carcinoma, adenocarcinoma of the stomach, adenocarcinoma of the esophagus, adenocarcinoma of the throat, adenocarcinoma of the urogenital tract, and adenocarcinoma of the breast, wherein said method further comprises administering concurrently or successively a second therapeutic agent, wherein said second therapeutic agent is a chemotherapeutic agent or an immunotherapeutic agent.  The specification of the `874 discloses that the chemotherapeutic agent include taxol.  A least one examined claim would be anticipated by, or would be obvious over, a claim in a conflicting patent or patent application (the reference patent).

The reference teaching differ from the claimed invention only in the recitation of that the chemotherapeutic agent is taxol.

Jiménez et al teach that the efficacy of paclitaxel in combination with cetuximab is apparently superior than the published data on single agent cetuximab in this setting (abstract).

Griffon-Etienne et al show that paclitaxel has a clinical effect in combination with the therapeutic ErbB 2 antibody Herceptin by increasing the tumor vascular permeability to large molecules.    Griffon-Etienne et al  teach that solid stress generated by neoplastic cell proliferation increases vascular resistance and IFP. The increase in vessel diameter induced by 

Those of skilled in the art would have had a reason to use paclitaxel (taxol) as a substitute for the chemotherapy taught by the `874 patent because like the chemotherapy agents taught by the `874 patent, taxol could improve tumor response by increasing the vascular surface area for delivery of therapeutic agents.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).


11.  No claim is allowed.

12.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

(a) Watanabe et al. Paclitaxel and Carboplatin Combination Chemotherapy in a Hemodialysis Patient with Advanced Ovarian Cancer. Gynecologic Oncology 84, 335–338 (2002).

(b) US 20090131351 teaches that to achieve a synergistic effect in modulating tumor cell proliferation, the chemotherapeutic agent can be selected as paclitaxel, which has demonstrated effective combinatory effect with AS1411 in various tumor types, such as lung and breast cancers [0067].
  
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 28, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644